January 16~ 1936



Hon. Merritt   1p.   Hlnea
County Attorney
Vhiland county
Midland, Texas

Dear 6iri

                             opinion   80.   Q-8X
                             Be:   Chief deputies for 6ber-
                                   ltts ma A8aeasorcl and
                                   COllOOtorB

            Tour letter of Jaznmry 10, lB999, %n re68rd to
obiet deputies tor Sherltts rdl hssssors and Celleetora
in 0ounties of a popul8tiom of lera than Wr66D          Lahbikmtm
was duly r000ir0d by thie  OPPiae.

           00 interpret your question to be whether or not
tn counties hating a Dopulatlon of 1066 tban 10,666 In-
h8bifante,  sum as MIdland ColmtP, in whioh the 6bOriPt 18
al80 the AsseasarsodCDlleOtor Ott~OE,      i8 #uObOm8Or
entltl6d bJ virtue of Article StD& Of Wwised Clril Bt8tutes
of Teucs to two chleP deputies at a 8alary OP $l6D6.60 per
amum, on the ground that these are two offices, or Is be
Ontitled to only one OhieP deputy?

          The aomblalng of the oPtice of 2herlPP aad t&O
ofPioe of Asseeacw and Collcrator is prmided Cer in ArtSele
YIII, Seat&on Se, of the ConetitntlOn Of Tour% 8s'tollOwat

                  Vhe. sheriff of ea0h county In addl-
            tion to his other dutlba shall be the
            Asseaeor and colleotm of Taxes therefor;
            ,but, in counties having tea thoueaad
             (~D,DDD) or more lnhebitants, to be de-
            termined by the last preW&lng census ot
            the United States, an Asseeeor aad Cal-
            leotor of' Taxes shall be eleoted to hold
            ofPlo0 for two (2) years and until his
             suatessor shall be OleotOd and qamlftied.
             (Sec. 16, Art. 6, adopt0d eleetlon Ipew. 6,
             lQ32*
Hon. Merritt P. nines, Jmuarg      l&   X339, Page 2



             Thi.88omalmd oftiee Is ales pretldedfor ln
&tide      7244, of the acri84td C&v&l Statutes   of   Tess*   sa
fsllors:
                  *In esoh county hadng less than tea
             thousand (lf#,oOO) Mabltasta,   the 8bsrlPf
             of suah county  shall be tbe Assessor and
             Collector of Taxes, and aball here and QX-
             erolse all the rights, powers and privi-
             leges, be subject to all the requirements
             and restrlotions, and perform all the duties
             imposed by las upon assessorsand colleotore~
             andhe sballalau    give the ssmebonds re+-
             q~irsd of an ss8e88or and oolleotsr of taxes
             eleatede* (As mnended tits m33r ad Leg., p-
             688, oh. ls7r t 2).
              We MU come to the querrtlon as to bow Artlole
2202, rhiob prorides Por ahlet deputies for ofPioer8 in
aountles     of this liog applies to the eombS.usd ottiee of
2lmrAff andAssessoramdColleator.         Artlole 3902, in
w-v      -Pa
                  l0h e nwer
                           any dietriot, 0ountJ or       pm-
             oiuetofPlesr sballrsqslretbe    serviossol
             aeputie8, s8818tant8 or slerks in the psr-
             fonaame of his duties be shall apply to the
             county comm18810ners' court of hls oouuty
             for authority to sppoiat such dapaties.*sss

                  0%    In countUs harinC;spspulstianoi
             trenty-tke   tbousaud (z&000) or lesi %x&a%&
             @e,e, first assistant or ahfef deputy mt ts
             exceed Elgbteen Umlrsd   ( lKW.00) Dsllarspa
             6tmmi~ other seelatant~ L utlas or olerks
             not to exceed Fifteen  Hundred ($1500.00) DoI-
             lars per anmao eaab*

          It rlll bs mtissd   that the first ssntsms of
Artlole 3802 sayer lSbenever any distrlot,~ asamty or pre-
cinet otfi6er shall require the serviises of dsputies m
he shamy       to the County Commissioners* Court-
= the use of the word *officer* Instead oP the ssrd offl-
oes, and by the uee of the word *he*, It indiostes that the
deputy Is for the officer and mt for the office or offieee.
That being true, as there is only one officer In this in-
stance, the colnbtied offloer of Sheriff and AsseeMlr and
Collector, there would only be one chief deputy.
           There is another and perhaps a etraa@r res-
 son vhy the Sheiaff and Aesefmor and Collector is en-
 titled to only one chief deputy. The reasoning in the
 above paragraph Is based on tie theory that the one chief
    Iionderritt F. hiues, Janusry        16, 'TSZW, Pa@   D

    deputy gee8 uith oue officer , auduthere1*0Ptyene*tt5-               .~~
    aer, there 08n be only one ehht dopu~) lmt the eemdudsn
    ~the~eitrsdecULbtht(;~iss~~brplfj~
    lerohOffi0#           in8te8dOf%ObOff%@8?%      ¶BOaabciffred
    XZGZw~Dolleotarof?XE?l~ty,                audall othernvdh
    counties, is one offioo and mt tro. A8 se hare 8ees the
    Constitution of Texas prorides that the ssme pehlon shsll
    hahi the ooubined pO#itiOns; and the Constitutiou in AHI-
    cle SVX, Section 40, provides that no person shall ,hold tuo
    offices. Therefore, this is bouud to be one oftioe. Arti-
    cle x71, section 40, iu port, Say81

                          alioperwo shall hold or exercise, sttDe
                    same time, more than one Cirtl Oftloo of enolu-
                    mentg exoapt tbst of &lStiOe of Peaoe, county
                    cOlIBI%S#iaIi~, ~OtarJ PUbliO pradP08fuStel'.*

                   Sereml other oftloe8 sre li8ted is the ex0eption8,
    but Sheriff or h#88S#Or snd Csllestor are notmsnt10sdl.        XXI
    a diSOUS8ioi’A    of this seetion Of the COnstitutlon, is tbe 0s8e
    of Rugle t. 61en Bose Sndspsndest S&~ol Dietriot, Ix) 6. W.
    (Zd)    37&     it   888    Soia,


                         'Our COZlStitRtfOs pXWvid08 that ZROp8P-
                    son shall hold or exerolme,at the seme tine,
                    more thau one civil offlee of 6selumeut ex-
                    cept iu aertain cases thereiu nsued.s l l l

                         *eeKe ore of the opinion that he ooould
                    uot legally hold both otffaes and that whim
                    he quslltled as asusty tsx solleotor he s&s-
                    matioslly forfeited hi8 right to the omee
                    of collector for the 80hool district*

                Discussing the same seotlm,  the c%R8U18810~ et &b-
    peals of Texas, in an opiaion by dudge Taylor, 3x1the aam
            VS.
    of Modern     Siuton Independent Sohool District, 251 8. %
    lo901 -fdt
                          *It in clear that Cellm could net hold
                     his office aa.city 886esmor and COlleCtfors
                     and at the eaue firme set as de taoto a88e88-
                     or and collector 8f the school district. The
                     tiu#titUtiou prohibits the holbing aud exer-
                     oise of two such offices. Section   10, art.
                     16, Constitution of Tsxae.   De could not hold
                     or exeroiw both offices iu either a de Jure
                     or de facto oapaoity.*

               our cwioru0%0n %S that by virtue of the Conetitu-
     tlon this Is only one office.

                     Our answer to your questlon is that in WLU2tiO6 bar-




i
illg a pOptalstion of less than lo*ooo hIh8&itS&S  t&e ahara
ift snd AsW8Mr     smi COlleotOX- of TUBS 18 entitl8d, w&e?-
Artiule 3802 to only one ahief dqmty at a 8a.lscy at
$l8o&ooperplpHlD.


                                   fOWSVer]r   truly

                               ATTORIIEX
                                       GEl4EiiAL
                                              OF TEXAS     , “~3